         Case 3:20-cv-00201-RNC Document 42 Filed 02/26/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


   SELINA SOULE, et al.,                             )
                                                     )
                          Plaintiffs,                )
                                                     )
           v.                                        )              No. 3:20-cv-00201-RNC
                                                     )
   CONNECTICUT ASSOCIATION OF                        )         NOTICE OF APPEARANCE OF
   SCHOOLS, INC. et al,                              )             JOSHUA A. BLOCK
                                                     )
                          Defendants                 )
                                                     )                  February 26, 2020
   ANDRAYA YEARWOOD and THANIA                       )
   EDWARDS on behalf of her daughter, T.M.,          )
                                                     )
                          Proposed Intervenors       )
                                                     )
                                                     )


                  NOTICE OF APPEARANCE OF JOSHUA A. BLOCK

       I am authorized to practice in this Court, and I appear in this action for the proposed

intervenors, Andraya Yearwood and Thania Edwards on behalf of her daughter, T.M.



                                                     /s/ Joshua A. Block
                                                     Joshua A. Block
                                                     ACLU
                                                     125 Broad Street, 18th Floor
                                                     New York, NY 10004
                                                     212-549-2593
                                                     jblock@aclu.org
